DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 03 December 2021 in which claim 24 was canceled and claim 23 was amended to change the scope and breadth of the claims.
	Claims 23 and 25-42 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 03 December 2021, where the limitations in pending claim 1 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 16 September 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichiro et al. (JP2008222682A, cited in previous office action) in view of Wang et al. (CN101669962A, cited in previous Office Action) and Yin et al. (CN 106237297, original document and machine translation cited in PTO-892).
Yoichiro et al. teach a therapeutic agent for fibrotic lung disease, the therapeutic agent containing glycyrrhizin and/or a pharmaceutically acceptable salt thereof (para [0001]). Yoichiro et al. teach fibrotic lung disease includes chronic bronchitis, (para [0002], [0006], [0012], [0014], [0015]). Yoichiro et al. teach magnesium salts of glycyrrhizin (para [0017]). Yoichiro et al. teach the composition suppresses the excessive secretion of mucus (para [0016]). And Yoichiro et al. teach the composition decreases the number of inflammatory cells (para [0043]). Yoichiro et al. the therapeutic agent is an inhalant (para [0018] and [0024]). Yoichiro et al. teach suitable excipients include lactose, glucose, mannitol and sodium chloride (per instant claims 28 and 34); and magnesium stearate (per instant claim 41), (para [0020]). Yoichiro et al. teach the dosage varies depending on age, symptom of patient but that it can vary from 150 to 225 mg/person, which can be administered once or divided into multiple doses per day (para 
While Yoichiro et al. teach magnesium salts of glycyrrhizin, Yoichiro et al. do not expressly disclose administering the alpha- or beta isomer of glycyrrhizin (present claim 23). Yoichiro et al. is silent with respect to alleviating phlegm (present claim 23).
	Wang et al. teach glycyrrhizic acid encompasses 18α-glycyrrhizin (i.e. isoglycyrrhizinic acid), and 18β-glycyrrhizin (p.3, second para). Wang et al. teach 18β-glycyrrhizin injections has high polarity, poor absorption in the digestive tract, is slow to be metabolized and cannot exert its anti-inflammatory effect immediately (p.3, third para). Wang et al. teach the 18α-glycyrrhizic acid enantiomer has outstanding pharmacological and pharmacokinetic advantages; fast acting with reduced enzyme levels; safe (i.e. low toxicity); low water and sodium retention; the half-life of drug allows for once a day administration (last para). Wang et al. teach using glycyrrhizic acid to treat respiratory diseases (p.3, last para). Wang et al. teach glycyrrhizic acid contains 3-5:1 molar ratio of 18α-glycyrrhizin (isoglycyrrhizinic acid) to 18 β-glycyrrhizin (p.3, first four para). Wang et al. teach the composition preferably contains amino acids, water, xylitol and a pH adjusting agent to adjust the pH to a value of 6-7 (p.4). Wang et al. teach using sodium chloride to adjust the osmotic pressure of the composition (p.6). 
	Yin et al. teach a pharmaceutical composition for treating chronic bronchitis (title). Yin et al. teach the composition comprises 8-10 parts by weight glycyrrhizic acid (abstract). Yin et al. teach the composition alleviates phlegm obstruction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer magnesium isoglycyrrhizinate to lungs to treat chronic bronchitis and alleviate phlegm. 
One having ordinary skill in the art would have been motivated to administer the magnesium salt of 18α-glycyrrhizic acid, i.e. magnesium isoglycyrrhizinate to the lungs to treat chronic bronchitis because 
In addition, the skilled artisan would have been motivated to alleviate phlegm in a patient having a lung disease including chronic bronchitis because Yin et al. teach administering a pharmaceutical composition comprising glycyrrhizic acid to alleviate phlegm in a patient having chronic bronchitis. Starting from Yoichiro et al., the artisan would have looked to Yin et al. because they are both concerned with treating chronic bronchitis. While Yoichiro et al. recognize the glycyrrhizic acid is effective in reducing mucus, Yin et al. also found it is effective in reducing phlegm. The ordinary artisan would have had a reasonable expectation of success because Yin et al. teach glycyrrhizic acid is effective in reducing phlegm. 
The ordinary artisan would have been motivated to administer the preparation containing magnesium isoglycyrrhizinate directly to the lung by inhalation because Yoichiro et al. recognize inhalation preparations as a suitable delivery of the active agent for the treatment of pulmonary fibrosis caused by chronic bronchitis. 
	Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Claims 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichiro et al. in view of Wang et al. and Yin et al. as applied to claim 23 above, and further in view of Zhang et al. (WO 2012/026928, cited in previous Office Action) and Wong-Beringer et al. (Chest, 2005, vol. 128, pp. 3711-3716, cited in previous Office Action). 
Yoichiro et al. teach as discussed above.
Yoichiro et al. do not expressly disclose the inhaled preparation is a liquid preparation for use in a nebulizer (instant claims 25-31). 
Wang et al. and Yin et al. teach as discussed above.
Zhang et al. teach a method of treating pulmonary fibrosis and/or lung diseases associated with pulmonary fibrosis, the method comprises administering to a subject an effective amount of glycyrrhetinic acid (GA), glycyrrhizic acid (GLA; also known as glycyrrhizinic acid), an ester/ether/amide of GA, or an ester/ether amide of GLA (claim 1). Zhang et al. teach pulmonary inhalation results in deposition of the inhaled composition in the alveoli of the subject’s lungs (p.20, lines 14-23). Zhang et al. teach suitable dosage ranges from about 0.001 mg/kg to about 3 g/kg, to be administered more than once a day, wherein the dosage depends on the route of administration and seriousness of the disease to be treated (p.20-21, bridging para). 
Wong-Beringer et al. teach maximal efficacy for aerosol drug delivery for affecting the lungs depends on selection of a drug solution with optimal properties for aerosolization and an ideal nebulizing system (p.3712, left col. Last para). Wong-Beringer et al. teach pH, osmolality, viscosity and chloride ion concentration of solution may affect nebulization rates, lung deposition as related to particle size and airway tolerability. Wong-Beringer et al. teach aerosol particle size is preferably 1 to 5 µm because it maximizes delivery of the drug to the peripheral airways and alveolar region of the lung. Wong-Beringer et al. teach using pH adjusting agents including sodium hydroxide to achieve desired osmolality, chloride ion content and pH 7.4 within tolerable limits of the airways (p.3712, right column). Wong-Beringer et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer magnesium isoglycyrrhizinate as a liquid preparation for use in a nebulizer. 
Starting from Yoichiro et al., the skilled artisan would have looked to the teachings of Zhang et al. because Zhang et al. provides additional guidance on inhalation administration of glycyrrhizinate for treating pulmonary fibrosis. According to Zhang et al., pulmonary inhalation of glycyrrhizinate allows for the therapeutic agent to get deposited in the alveoli of the subject’s lungs to exert its therapeutic effect. The skilled artisan would have looked to Wong-Beringer et al., because the reference provides guidance on the use of nebulizers to aerosolize liquid preparations of therapeutic agents to the lungs. 
One having ordinary skill in the art would have been motivated to include an isotonic agent such as sodium chloride, and a pH adjusting agent to achieve concentration of chloride ions and osmolalities within the range of airway tolerable limits. Wong-Beringer et al. also teach using pH adjusting agents including sodium hydroxide to achieve desired osmolality, chloride ion content and pH 7.4 within tolerable limits of the airways. While Wong-Beringer et al. teach the use of sodium chloride in lieu of water, the 
The skilled artisan would have been motivated to adjust the pH of the composition to 6.0-7.0, which overlaps with instant claim 30, because Wang et al. teach adjusting the pH of a glycyrrhizinate containing composition to 6-7, wherein the composition also contains sodium chloride for optimizing the osmotic pressure. 
One having ordinary skill in the art would have been motivated to formulate the inhaled preparation in a single dose in a package size of < 5 mL, because Wong-Beringer et al. teach allowing delivery of a dose of 50 mg of therapeutic agent in a volume not > 5 mL. A package size of less than 5 mL encompasses the amounts recited in instant claim 31. 
With respect to the amount of magnesium isoglycyrrhizinate per milliliter, one of ordinary skill in the art would have looked to Yoichiro et al. and Zhang et al., because they teach the amount of glycyrrhizinate for treating respiratory diseases. In addition, the skilled artisan would have looked to Wong-Beringer et al. because they are concerned with optimizing drug delivery to the lung using liquid preparations, wherein the nebulizer permits delivering an amount of drug per minute. The ordinary artisan would have been motivated to optimize the dose of drug per preparation because Yoichiro et al. teach varying the dosage according to age and symptom, and number of administrations per day. Zhang et al. teach varying the dosage according to route of administration and seriousness of the disease. As a starting point, the skilled artisan would have been motivated to formulate the liquid preparation at a concentration of about 10 mg/mL or 30 mg/mL, depending on whether the nebulizer used is suitable for hospital/clinical settings (recommends 10 mg/mL) or in-home administration (recommends more concentrated 30 mg/mL) according to Wong-Beringer et al., because these concentrations were found to 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichiro et al. in view of Wang et al. and Yin et al. as applied to claim 23 above, and further in view of Zhang et al. (cited above) and Broeckx et al. (US Patent No. 9,642,799, cited in previous Office Action).
Yoichiro et al. teach as discussed above.
Yoichiro et al. do not expressly disclose the inhalant as a powder (present claims 32-42).
	Wang et al. and Yin et al. teach as discussed above. 
Zhang et al. teach as discussed above.
	Broeckx et al. teach administering a therapeutic agent for the treatment of chronic bronchitis, wherein the therapeutic agent is in the form of inhalation powder (col. 1, lines 10-15 and col.17:1). Broeckx et al. teach administering therapeutic agents directly to the inflamed organ, thereby controlling inflammation in the lungs and minimizing the risks of systemic toxicity (col. 2, lines 52-67). Broeckx et al. teach administering a micronized form of the therapeutic agent to ensure predictable dosing of the drug, i.e. by achieving acceptable and reproducible chemical and physical stability of the drug (col. 3, lines 4-13). Broeckx et al. teach there are 3 main dosage forms for inhalation use: a dry powder inhaler (DPI), a metered dose inhaler (MDI) and an aqueous based nebulizer (col. 3, lines 14-23). Broeckx et al. teach drug 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a preparation comprising magnesium isoglycyrrhizinate to lungs to treat pulmonary fibrosis including chronic bronchitis, wherein the preparation is an inhalant powder. 
One having ordinary skill in the art would have been motivated to administer the preparation as an inhalant powder because Broeckx et al. teach treating chronic bronchitis with a therapeutic agent in the form of an inhalant powder. The ordinary artisan would have been motivated to similarly administer magnesium isoglycyrrhizinate as an inhalant powder because Yoichiro et al. recognize inhalation as a suitable mode for treating chronic bronchitis using glycyrrhizinate. 
The skilled artisan would have been motivated to use micronized particles having a D50 particle size distribution of 0.5 µm to about 10 µm, or more preferably 1 µm to about 5 µm to ensure predictable 
In addition, the ordinary artisan would have been motivated to include lactose as an excipient because it is recognized by Yoichiro et al. as a suitable excipient for glycyrrhizinate preparations. The ordinary artisan would have also included magnesium stearate because Broeckx et al. teach it stabilizes lactose. The ordinary artisan would have been motivated to use sieved lactose having a particle size D50 distribution ranging from 40-150 µm because it was identified by Broeckx et al. as a desirable property to give an acceptable and reproducible drug that is chemically and physically stable for predictable dosage delivery. The particle size range of the sieved lactose lies within the range recited in instant claim 35, and significantly overlaps with the range recited in instant claim 36. 
With respect to the amount of magnesium isoglycyrrhizinate, one of ordinary skill in the art would have looked to Yoichiro et al. and Zhang et al. for teaching effective therapeutic doses of glycyrrhizinate to treat respiratory diseases. The ordinary artisan would have been motivated to optimize the dose of drug per preparation because Yoichiro et al. teach varying the dosage according to age and symptom, number of administrations per day. Zhang et al. teach varying the dosage according to route of administration and seriousness of the disease.
With respect to the dosage of micronized magnesium isoglycyrrhizinate and lactose, the ordinary artisan would have been motivated to formulate them such that the composition contains about 0.02 to 50 wt.% magnesium isoglycyrrhizinate, 40-99 wt.% lactose and 0.1 to about 10 wt.% magnesium stearate because Broeckx et al. teach these amounts provide a physically stable formulation for inhalation delivery. The amounts taught by Broeckx et al. in terms of weight percent overlap with the weight percent resulting from the amount of magnesium isoglycyrrhizinate and lactose recited in instant claims 38 and 39. One having ordinary skill in the art would have translated these percent by weights to milligrams of magnesium isoglycyrrhizinate and lactose, such that the amount of these two agents are consistent with the amount 
In addition, Yoichiro et al. teach treating chronic bronchitis by administering glycyrrhizinate once per day or multiple times per day. Similarly, Broeckx et al. teach the inhalant preparation for treating chronic bronchitis can deliver the desired active agent once a day or multiple times per day, or multiple times over a month. Thus, the dosing frequency of instant claim 42 is obvious over the combined teaching of dosing frequency taught by the prior art. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 03 December 2021 have been fully considered but they are not persuasive. 
Applicant argues the claims as amended overcome the rejection of record, because the references cited in the Office Action mailed 16 September 2021 do not expressly disclose using magnesium isoglycyrrhizinate for alleviating phlegm.
The above argument is not found persuasive in view of the modified rejection above based on the combined teaching of Yin et al. (CN 106237297, original document and machine translation cited above).
	Applicant also contends Wang uses glycyrrhizic acid as the active ingredient, which is structurally and pharmaceutically different from magnesium isoglycyrrhizinate. Applicant contends Yoichiro mentions magnesium salt of glycyrrhizin in paragraph [0017] in passing. Thus, Applicant argues there is not a reasonable expectation of success in realizing an inhalant preparation that can be delivered to the lungs. 
	The above arguments are not found persuasive because Zhang et al. expressly teach formulating glycyrrhizic acid and ester or amide forms of the drug as an inhalant. Thus, Zhang et al. demonstrate 
	Formulating drugs as an inhalant (liquid or powder) for treating fibrotic lung diseases is routine in the art of treating these conditions. Additionally, the prior art teach formulating glycyrrhizic acid (includes isoglycyrrhizic acid), esters and amides thereof, and salts thereof including alkaline earth metal salts (which includes magnesium) as inhalant liquids and powders. 
The rejections are hereby maintained. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623